DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the method claim invention in the reply filed on 02-07-2022 is acknowledged.  The traversal is on the ground(s) that all the limitations of the method claims are found in the other inventions (a non-transitory computer readable medium and a deposition chamber).  This is not found persuasive because, due to their statutory categories, each of the inventions are interpreted differently and the non-elected inventions do not require that the steps of the method invention be performed.  As described in the restriction requirement, there is a burden in examining them together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02-07-2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20120043617) in view of Mosden (US 20060006136) in view of Pradhan (US 8449731) in view of Bodke (US 20130087447).
Claims 1, 3, 4, and 6: Nakagawa teaches a method for forming a semiconductor device with a barrier (insulation is an electrical barrier) film (abstract).  As shown in figure 2, it teaches doing so by depositing using a sputtering method that includes supplying and changing the flow rates of different gases, including suppling a first gas of Argon (claim 3) to the chamber at a second flow rate and a second gas of nitrogen (claim 4) at a to the interior volume of a deposition chamber 100.  There is a target 106 and the substrate 102 is held on a substrate support 104.  A DC bias is placed (power is increased to create the bias and allow sputtering) on the target and material from the target is deposited onto the substrate to form the barrier layer [0052-0056].  
Nakagawa teaches controlling the temperature of the substrate on the substrate support to be within an acceptable range [0056], but it does not teach supplying a gas to the backside of the substrate support to create a backside pressure or that that gas can be argon.
Mosden is also directed towards processing substrate (abstract) held on a substrate holder.  However, it teaches doing so while supplying a heat transfer gas to the backside of the substrate held on a substrate holder [0048].  It teaches that the heat transfer gas is flowed to improve thermal conductance, creating and maintaining a backside pressure on the substrate,  and thus control the temperature of the substrate and teaches controlling the gas flow (rate) to control the backside pressure created with that gas flow to control the substrate temperature, even including different zones operating at independent flow rates to independently control their backside pressures and temperatures.  It further teaches inert gases are useful as the heat transfer gas, including argon (which is the first gas of Nakagawa, as well as others like helium) [0119].  It further teaches using feedback control to adjust the heat transfer gas flow rate (up and down) to control and maintain the temperature of the substrate to the desired level for processing [0121].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply argon (the first gas) as a heat transfer gas to the backside of a substrate support (which is in an interior volume of the chamber) in order to control a backside pressure being created by that heat transfer gas in the process of Nakagawa in order to be able to control the temperature of the substrate during processing, since it was a way known to the art to do so and would produce no more than predictable results.
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of invention to constantly adjust (both up and down) the heat transfer gas flow rate using the feedback control method of Mosden to maintain and control the backside pressure of at the substrate support, including changing it from a first flow rate to a (decreased) third flow rate (as well as many other flow rates, ensuring that it is obvious for this to occur when the first flow rate is different from the second flow rate) during the process of Nakagawa in order to better control the substrate temperature to be at desirable levels, since the prior art teaches doing so in order to better control the substrate temperature and doing so would produce no more than predictable results.
Nakagawa does not specifically teach inducing an AC bias on the substrate support or the target.
Pradhan is also directed towards sputtering techniques (col 9, lines 23-30) for depositing films, however, it further teaches applying a bias to either or both the target and the substrate to aid it in doing so, and further teaches that the bias can be DC, RF, or AC biases (col 5, lines 23-55).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to apply DC or AC power and to produce an AC bias to either the target or the substrate in the process of Nakagawa (which is increased to increase the bias), since the prior art teaches it was one of the known alternative biases to apply to these parts for sputtering processes and doing so would produce no more than predictable results.
While Nakagawa teaches adjusting the gas flow rates, which it is readily apparent includes alternating increasing and decreasing the flow rates, it does not specifically teach doing so for a switching mode.
Pradhan also teaches the gas flow rates are adjusted, but further teaches doing so to control the pressure of the chamber during the process (col 13, lines 52-63).
Bodke is also directed towards processing a substrate to deposit a barrier layer via sputtering (abstract), including using argon and nitrogen [0022], for depositing films, however, it further teaches that when performing a switching mode for the source to cause sputtering deposition, one known option is to increase the pressure to an ignition level pressure, hold it for a time, and then decrease the pressure of the chamber from a previous pressure [0023].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to alternate between increase and decrease the flow rate of the second gas (fourth and fifth rate), since that is what the prior art teaches doing during the process and furthermore to specifically adjust the second and third flow rates during a switching mode for performing deposition, including changing between multiple flow rates  in order to control the pressure of the chamber to the different and changing desired levels, such as increasing and decreasing it, since such changes were known to the prior art and would produce no more than predictable results (claims 1 and 6).
Claims 2 and 7: Applicant’s claimed temperature ranges and flow rates for the first and second gases (second flow rate, fourth flow rate and fifth flow rate) overlap those taught by Nakagawa for this purpose [0056] and overlaps with those taught by Modsen for gas flows in the chamber.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 8: Bodke teaches holding the pressure for 3-10 seconds and then ramping down the pressure at a slow rate of 0.5 to 1mtorr/s decreasing the pressure between zero and 95mtorr [0023], which could require as many as 95 different flow rates that are held for one second each.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to adjust the second gas flow rate to a fourth and fifth flow rate for periods that overlap with the 1ms to 10 seconds claimed by applicant in order to make the required pressure adjustments (increase and many decreases), since the taught time frames for pressure changes overlap this consider different sec (fourth and fifth flow rates) with those claimed by applicant and doing so would produce no more than predictable results.
Claim 10: Nakagawa discusses depositing titanium and titanium nitride films for the barrier layer.  Bodke also teaches titanium and titanium nitride films can be the barrier layer [0030,0035], but further teaches using tantalum as an alternative material for titanium as the target to deposit the barrier layer [0016].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a tantalum target instead of a titanium one to deposit Ta or TaN films, since it was a known alternative material for such barrier layers and doing so would produce no more than predictable results.
Claims 11 and 13: Bodke teaches barrier layer thicknesses that overlap with applicant’s claimed ranges [0035-0036].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to form barrier layers of applicant’s claimed thicknesses, since they were thicknesses taught by the prior art to be useful for this purpose.
Claim 12: from Bodke’s teaching of the target being Ta, pure Ta is readily apparent.  Additionally, applicant is claiming a specific concentration of Tantalum.
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20120043617) in view of Mosden (US 20060006136) in view of Pradhan (US 8449731) in view of Bodke (US 20130087447), further in view of Chang (US 6346476).
Applicant’s claimed flow rates for the second flow rate (of the first gas) overlap those taught by Nakagawa for this purpose [0056].  Modsen does not exemplify what gas flows are used as a heat transfer gas on the backside of a substrate to control its temperature.  
Chang is also directed towards depositing films (abstract) while holding a substrate on a substrate holder and supplying a backside heat transfer (cooling) gas to control the substrate temperature during the processing.  However, it further exemplifies using gas flow rates of 2-10torr for the heat transfer gas (helium, which Modsen also teaches is appropriate) to produce this effect (col 7, lines 39-60), which overlaps with applicant’s first and third flow rates.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such flow rates as exemplified by Chang for the heat transfer gas, since they were flow rates known to the prior art and taught to be effective for such heat transfer gases and doing so would produce no more than predictable results. 
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20120043617) in view of Mosden (US 20060006136) in view of Pradhan (US 8449731) in view of Bodke (US 20130087447), further in view of Srinivasan (US 20150380635).
Claim 9: Nakagawa teaches using DC power levels that overlap with those claimed by applicant [0056], but does not discuss AC power.  However, Srinivasan is also directed towards depositing films (abstract) and specifically teaches sputtering titanium targets to deposit layers for devices, and it teaches using DC and AC power levels that overlap with those claimed by applicant.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use AC and DC power levels as taught by Srinivasan in the process of Nakagawa, since such power levels were known to the art to be useful for such film deposition processes and doing so would produce no more than predictable results (claim 9).
Response to Arguments
Applicant's arguments filed 08-08-2022 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
Applicant’s arguments are directed towards the patentability of the new claim limitations, which have been considered above in view of the new grounds of rejection.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712